FXLED IN
                                   NO. O5-18-00567-CV              Courl of Appeals

                                  COURT OF APPEALS                   JUN 012018
RECEIVE
    APPEA S
COURT OF                  FIFTH DISTRICT COURT OF APPEALS,            Lisa Matz
                                                                   Clerk, 5th District
  JUN 0 12018                       DALLAS,TEXAS

    USA MATZ
CLERK, 5th DISTRICT
                       DARLENE C. BALISTRERI-AMRHEIN, APPELLANT
                                           VS.
     1. ATTORNEY LENNIE BOLLINGER, Ct at, WORMINGTON & BOLLINGER
     LAW FIRM, et al,
     2. PROSPERITY BANK, JO’EL ELONY, KEENA CLIFTON, NAOMI THAMES,
     CHRISTINA SANDERS, SANDRA MCDONALD, SUSAN ALGER, et at;
     3. MUSKAT, MAHONY, DEVINE LAW FIRM, ATTORNEY MICHELLE MAHONY,
     ATTORNEY JOHN GRUFF, et at;
     4. UNITED STATES EASTERN DISTRICT COURT OF TEXAS , MAGISTRATE

     JUDGE CHRISTINE NOWAK, JUDGE AMOS MAZZANT;
     5. COBB, MARTINEZ, WOODLAND LAW FIRM, ATTORNEY CARRIE
     JOHNSON PHANEUF, ct al;

     6. COUNTY COURT AT LAW NO.6, JUDGE JAY BENDER, et at; APPELLEES




                              ORIGINAL PROCEEDING from the

                      COUNTVCOURTATMWNO. 6, COLLIN COUNTY, TEXAS
             JUDGE DAN WILSON (Recused) & JUDGE JA V BENDER, PRESIDING
                                 CA USE NO. 006-02654-2017
                    APPELLANT’S SECOND DOCKET STATEMENT
COMES NOW, Appellant, Darlene C. Balistreri-Amrhein to file a Second Docket Statement as
requested from this above Appellate Court under No. 05-18-00567-CV as follows briefly:
1) This Appeal was filed before learning Civil Practices & Remedies Code Chapter 11 only
Qualifies by Writ of Mandamus, so upon discovery Writ of Mandamus filed on May 25, 2018 in
this above Court of Appeals on this same lawsuit Cause No. 006-02654-20 17, along with In
Forma Pauperis Affidavit & there was no assigned numbers to the writ of Mandamus to date;
(Appellant / Realtor contacted Claudia at the Court to inform her of these latest developments &
discovery for Appeal Court’s information & then received post cards from Lisa Matz, which this
filing addresses) (All named Appellees denied “service of process” in conspiracy & cover up.)

2) APPELLANT BRIEFLY STATES THE REASON FOR THIS APPEAL UNLESS
WRIT OF MANDAMUS RULES OTHERWISE, BECAUSE LOWER COURT ORDERS
DO NOT APPLY TO APPELLANT I PLAINTIFF AS UNSUPPORTED & UNLAWFUL;

Lower Court Judge Dan Wilson, Defendants & Judge Jay Bender as it applies:

3) No proper jurisdiction outside of qualified limits of less than $100,000.00, disqualified;

4) Criminal Judge does not have jurisdiction on Probate matters & “legal malpractice:”

5) Considers jurisdiction as unnecessary & reckless in following rules of civil procedure;

6) Without jurisdiction, not permitted to preside in any lawsuit & sign any Orders;

7) Does not have ability to declare jurisdiction as it must be proven or not proper;

8) Can’t hear lawsuits over $100,000.00 & this lawsuit is at $200,000.00 or more as filed;

9) This assignment was an error admitted by Judge Mary Murphy as removed from office;

10) Discriminates against Plaintiff by age, disabilities, pro se litigant & incapacitated;

11) Does not respond to any of Plaintiffs Court filings, shows bias & prejudice;

12) Denies Americans with Disabilities Act / ADA federal law with Federal Court Orders;

13) Denies Plaintiff as “protected class,” who is medically incapacitated Medical Stay;

14) Refuses 5 Surgeons letters / statements of Plaintiff’s medical condition & treatments;
15) Reftises surgeons restrictions & “no work,” calls him & then is slandered in filings;

16) Sets up phone conference knowing Plaintiff in ER hospital, MRJ, CT Scans, Medicated;

17) Claims ADA accommodations, Plaintiff can’t appear, can’t walk, medicated & in pain;

18) Did not read or examine Plaintiffs Court filings as obvious from reposes to Attorneys;

19) Does not follow the Texas Rules of Civil Procedure & Federal Rules of Civil Procedure;

20) No understanding of “Void Judgments” as void, legal nullity & no enforcements;

21) Does not enforce anything against Defendants & Attorneys showing bias & prejudice;

22) By denying “Medical Stay” is practicing medicine without a Texas Medical License;

23) Not interest in any evidence, any cited Rule of Law, not unbiased triers of facts;

24) Participates & allows Conspiracy with Defendants, Attorneys & Other Courts;

25) Allows the Federal Court Order of Reversed Judge Nowak to taint & influence case;

26) Allows peiury by Defendants & their Attorneys illegally as criminal Judge in case:\

27) Allows continued slander against Plaintiff illegally as a criminal Judge in case;

28) Allows continued cover up against Plaintiff illegally as a criminal Judge in case;

29) Allows Defendants & their Attorneys to attack Plaintiffs Civil Liberties in case;

30) Allows Defendants & Attorneys to attack Plaintiffs U.S Constitutional Rights in case;

31) Allows Defendants & Attorneys to confiscate all Plaintiffs Medical Records & HIPPA;

32) Allows Defendants & Attorneys to confiscate all Plaintiffs Sensitive Data Id theft;

33) Allows Defendants & Attorneys to Threaten Plaintiff, purpose of intimidation & case;

34) Allows Defendants & Attorneys to Harass Plaintiff unsafely had to move out of house;

35) Allows Defendants & Attorneys to Slander Plaintiff to others calling her a forger;

36) Allows Defendants & Attorneys to confiscate Plaintiffs sworn notarized statements;

37) Allows Defendants & Attorneys to Harass Business & person on Plaintiff notaries;

38) Allows Defendants & Attorneys to commit Perjury in lawsuit by false claims & filings;
39) Allows Defendants & Attorneys to Threaten to seize all Plaintiffs Social Security funds;

40) Allows Defendants & Attorneys to cover up legal malpractice by holding case file past

“statute of limitations” with accommodations, cause destruction of wrongful death, trust

Rights for estate & inheritance, which is videotaped from deceased Anthony J. Balistreri;

41) Allows Defendants & Attorneys to cover up crimes of assault, theft, property damages;

42) Allows Defendants & Attorneys to cover up filing in wrong court, denied right to jury

trial, refused communications for months, refused mediation, bias, prejudice with opposing

party, refused timely notice of Court Orders, no properjurisdiction, refused correction of

pleading, lied service of process, denied complete client file, reffised to add indispensable

parties, refused to examine evidence & prepare for trial, withdraws before hearing suit;

43) Allows Defendants & Attorneys to falsely claim trustee representing deceased Balistreri

unlawfully & when Attorney & video evidence is submitted to Court that portion of case is

reftised, because it’s automatic “legal malpractice” liabilities against them as matter of law;

44) Allows Defendants & Attorneys to engage in collusion & conspiracy with Federal

Court Attorneys & Judges to destroy both lawsuits for the same organized RICO affect;

45) Judge Bender refuses recusal, Judge Wilson recused self as disqualified by laws;

46) Judge Wilson demands responses, while Plaintiff is medicated, hospitalized & refused

all court filed evidence, then charges over $16,000 plus in Attorneys fees unlawfully;

47) Allows Defendants & Attorneys allowed to stalk Plaintiffs actions & whereabouts;

48) Falsely claims Plaintiffs filings disproves incapacity & medical condition, when they

were to prevent their false agenda, lies, conspiracy & cover up no matter the pain in case;

49) Allows Defendants & Attorneys to try & silence Plaintiff with false “vexatious litigant”

claims, with No Support, No Adverse Orders, separating pending or incorrect lawsuits;

50) Plaintiff proved unsupported, no adverse orders pending the Judge refused to consider
any of it allowing a hearing when Plaintiffs hospitalized, emergency, admitted to stop her

appearance, considered no filed Objections & no responses to any Plaintiffs Court filings;

51) Judges’ only responded to Defendants & their Attorneys filings, except denied recusal;

52) Conspiracy & “Fix was in” with Defendants & their Attorneys as privileged crimes for

false advertising, frauds, misrepresentations, abuses, non-communications, property theft,

refusal to return property, illegal court filings, undisclosed bias / prejudice with opposing

party, destruction, harms, losses & injuries in two lawsuits, now three, illegal acts, false

expertise, breach of implied contract & warranty, breach of Texas Bar License, breach of

Code of Professional Responsibilities, duty of care, duty as fiduciary, misconduct, lies,

fraud by inducements, lack of trust, lack of confidentiality, lack of education, fraud by

license & oath, failed obligations, lack of communications, cover up, breached Code of

Ethics & Code of Professional Responsibilities, no enforcement of rules, laws, rights, etc.

53) Judges failed enforcement of Texas Rules of Civil Procedure, refused service of process

of all named Defendants & Attorneys as Ordered citations May 11, 2018 & Canon Laws;

54) Demands $160,000.00 plus in security & Attorneys Fees from known indigent as filed

In Forma Pauperis knowing no ability to pay as use to dismiss this lawsuit against

themselves & all Attorneys as named Defendants; (April 5 & May 14, 2018);

55) May 14, 2018 final Order of “vexatious litigant” came from Defendants Attorneys with

an questionable signature & typed date to prevent discovery of signer to prevent service of

process for all citations against themselves filed on May 11,2018; (Compare April 5,2018)

56) Can’t be “vexatious litigant” with no Adverse Orders, lawsuits Pending & Appealable

under Civil Practice & Remedies Code Chapter 11 as required & only Writ of Mandamus

to decide any denial of Realtor Plaintiffs Substantial Equitable, Civil Liberties and all

Constitutional Rights, so to Appeal without Writ Order, would be against Order & Laws;


                                                        -C--
57) Court with no jurisdiction used this CPRC Chapter 11 falsely, knew it was false,

continued to use dismissal if money not paid timely unlawfully as motive & agenda from a

known poor indigent Plaintiff as abuses & illegal acts to prevent “due process” & dismiss;

58) This was all about extortion of money with intention of paying off the bribe for

favoritism & favorable Orders, unenforceable “void judgment” for unjust enrichments;

59) Judge’s Order was not mailed until May 18, 2018, when mailed same day or next day &

same false or questionable signatures to be examined, believed to be signed by another;

60) May 16, 2018 Plaintiff was informed about Federal Judge Christine Nowak’s 8 pLus

pages of rant & retaliation against Plaintiff filed in Judge Bender’s Court to taint case;

61) Federal Judge Nowak has been “reversed on all her Orders, statements & activities” as

that case has been reversed back to the Texas Courts by Judge Amos Mazzant 2 memos;

62) Conspirators are Cobb, Martinez, Woodland, Attorney Phaneuf. et al, Defendants

Attorney Lennie Bollinger & the Attorneys in the Law Firm of W& B, et al (Several

Attorneys), Muskat, Mahony, Devine, Attorney Michelle Mahony & Attorney Gruff,

Prosperity Bank, et al, unserved & served Defendants, Magistrate Judge Christine Nowak,

Judge Mazzant, Judge Bender, Judge Wilson & First Regional Mary Murphy removed;

63) Attorneys & Judges both Texas & Federal are not above or below the laws & when crimes

are committed as evident in this lawsuit, bribery & extortion are nothing to them;

64) Appellant, Realtor, Plaintiff filed for Finding of Fact & Conclusion of Law & opposilion

from Attorney Phaneuf stated CPRC was not important, but money & dismiss this falsely

claimed meritless case. (Attorneys / Defendants no defense trickery for their crimes.)

65) Plaintiff filed Notice of Appeal & Docket Statement, but requested by Lisa Matz to file

docket statement within 10 days; (Original Notice file May 15, & Facts file May 16, 2018);

66) May 25, 2018 Realtor, Plaintiff filed necessary court filing for Writ of Mandamus &
inability Affidavit on paying all court costs for “good cause” reasons & approved by

multiple Texas & Federal Courts up to & including United States Supreme Court;

67) Plaintiff Social Security low income, unable to work, no other sources of income,

unmarketable home with $100,000.00 plus in needed repairs, Medical Bills, Medical

Clearances four times & 3 Surgeries for debt of about $250,000 on up & still running as

Plaintiff is on federal assislance & other federal programs, so no money for court costs;

68) Appellant, Realtor, Plaintiff is incapacitated at this time, going through medical tests

for various disabilities, including cardiology to risk of death during these 3 surgeries;

69) Appellant, Realtor, Plaintiff has been delayed neck / spine surgery due to medical

interferences from Courts, Judges, Attorneys / Defendants causing duplicate billing losses,

personal injuries to person, high risks, deuteriation of health, injuries, pain & liabilities;

70) June is multiple medical clearance tests & surgery is June 21, 2018, which results in

neck brace, no movement of head, up, down or sideways, no work, bone stimulations,

therapy, no driving, heavy duty medications, no notices timely, no court work, no court

responses, no timely demanded court filings to responses, objections or briefs as reported;

71) Appellant, Realtor, Plaintiff’s mail is on hold with Post Office & whereabouts unknowii

at this time between, no home, hospitals & rehabilitation centers with medical care ability;

72) This is serious medical event, is protected by Americans With Disabilities Act / ADA &

Appellant, Realtor & Plaintiff is in a “protected class,” Federal Court Order as Disabled;

73) Recovery time for P’ surgery is until July 30, 2018 from neck! spine surgery, so this

needs to be put on inactive docket to accommodate Appellant, Realtor, Plaintiff;

74) July 15, 2018 an update medical will be given to this Court as to medical status;

      LAWSUITS PENDING & APPEALABLE AS FALSE CLAIMS RESULTS IN
     CONSPIRACY, COVER UP, EXTORTION OF MONEY, NO “DUE PROCESS,
          OBSTRUCTION OF JUSTICE & FRAUD UPON THE COURTS”


                                                           7
A) Prosperity Bank, et al—No Service of Process on all Defendants, Illegal Transfer from Texas

to Federal Court, Denied Medical Care, Threats, Conspiracy, Obstruction of Justice, Fraud Upon

Courts, False Filings, False Orders, Refused Recusal, Racism, Trickery, Tampered With Witness,

Tampered With Court Records & Swom Court Transcript, Abusive Deposition, Destruction of

Evidence, Refined Discovery, Exparte Communications, Unsupported No Orders, No Medical

Accommodations for Disabled, Discrimination of Age, Gender, Disability, Hostile Workplace,

Assault Upon Person, Theft of Wages, Under Reporting To Prevent Unemployment, denied

Worker’s Compensation, $732.00 of removed wages, forced to work off cLock & no wages.

Refused Medical Excuse, Retaliation & false Termination. Bullying, Blocking, Attacks,

Withholding W-2 IRS Reporting for 1 year, Fraudulent Settlement Offer To Report U.S.

Government for Advance Notice of Investigations, Conspiracy between 2 Defense Attorneys.

Obstruction to Prevent Service To Shift Judgment & Liability Over To Unsuspecting named

Employees, Management Not Addressing Complaints & Attempted Theft of $400.00, Tampered

With Court Records, Abusive Deposition, Removal of Court Filed Records, Paying Money To

Middle Eastern Without Proper Identification Against Homeland Security Rules, Destruction of

Videos As Evidence of Illegal Acts, Refusal of Discovery, Refusal of Employment File, Refusal

of Accountability of Wages, Fraudulent Claims & Information to Texas & Federal Agencies, Bank

Frauds, Violations of Most United States Labor Laws, Extort Money, Conflict of Interest, Bias,

Prejudice, Retaliation, Lack of Jurisdiction, Void Judgments, Frauds, Violated Laws, Multiple

Harassments, Personal Injuries, Denied Constitutional Rights, RICO, Medical Care Denied,

Threats, Slander & Character Assassination, with attempts to charge Defendant / Plaintiff for

Prosperity Bank, et al & their Attorneys Criminal Acts, Frauds, Choice as Probable Causes & this

lawsuit is still PENDING & APPEALABLE             (does not justify any costs as plenty of theft.)
Filed December 6.2016       —   Transferred banned Worker’s Compensation illegal January 8, 2018;
Federal Court reversed al Judge Nowak Orders & Remanded Lawsuit back to Texas Courts;
Time Frame 1 year. 5 months, 519                 & still no proper service to all Defendants, no valid
lawsuit, no proper jurisdiction, no jury trial, no fairness, no medical care & no Justice
B) La Madeleine, Inc. Lawsuit          —   Refused & Ignored Federal Court Order of May 24, 1996,
Denied Medical Care, Threats, Conspiracy, Obstruction of Justice, Fraud Upon Courts, False
Filings Perjury, Fraud Orders, Denied Court Reporter to Prevent Appeals, Bribe of Judge For
Favorable Court Order, Refused Court Filings Service, Reffised Abatement, Refused Recusal,
Trickery, Tampered With Witness, Tampered With Court Records & Sworn Court Transcript,
Destruction of Evidence, Refused Discovery, Exparte Communications, Unsupported Orders,
Conflict of Interest, Bias, Prejudice, Retaliation, Lack of Jurisdiction. Void Judgments, Frauds,
Violated Laws, 4 Appeals Reversed, Illegal Sanctions Reversed, Harassments. Personal Injuries,
4 Operations Result Permanent Life Long Injuries, No Constitutional Rights, RICO, Criminal
Acts, Choice, Judicial Misconduct Conflict of Interest & Justice With 33 years of Relationship
with 6   +   Defendants To This Lawsuit, so Recused & Disqualified by Law,        ( 455a,   b,   § 144)
Frauds. This lawsuit was heard without reinstating the case lacking jurisdiction for 10 Years & 2
Appeals Notices of Legal Nullities & Void Judgments All Reversed as invalid that I won &
Probable Causes For This Lawsuit per Dept. of Justice still PENDING & APPEALABLE
Filed December 6, 1996— 0 years Bankruptcy Stay as legal nullity per Appellate Court for no
reinstatement. January 15, 2012, Bribe June 2012. Federal Lawsuit not heard & Appeal pending;
Time Frame La Madeleine Lawsuit —7,824 Days. 21 Years, 5 Months, 3 Days & still no
                 -




Service of Process, no discovery, no required evidence, no valid Appeal, no fairness, no enforced
Federal Order, no proper jurisdiction, noun bias trier of fact, no jury trial, no term insurance, no
Justice, “Bad Faith Intent,” & Choice with Theft of Long Term Disability Insurance, etc.;(Cost 0)

C) Winsley Home Lawsuit          —   Undisclosed, no proper filed deed, fraudulent taxes, theft of
money, conspiracy, cover up, fraudulent closing, fraudulent invalid real estate contract, violated
Probate Order, damages & theft of property, tampered with court records, theft of Appeal money

for court & evidence by blank pages, to create errors for enrichment by false Appeals, campaign
contributions for favorable Orders, denied service, Order after plenary powers expired, conflict
of interest, bias & prejudicial judge, abusive deposition, reftised insulin for days during
deposition, tampered with trustee Bankruptcy funds, no hearing in federal court, denied court
record for briefing references, ignored Probate Order, denied court filings, denied medical care,
denied errors corrections, no title policy, no refund on refused title policy, frauds from April 30,
2007, fraud taxes / appraisal, No final Texas Orders, filed in Federal Court, no hearing no fact
witness testimony, no evidence accepted before the Court, fraudulent statements, conspiracy,
cover up, RiCO with Judges, Ignored Probate Court Orders, no approval of sale, refused 2 years
after death for Probate Court Order denial of sale, invalid real estate contract, fraudulent home
inspection, fraudulent real estate commission, money moved across state lines, fraud closing,
refused documentations, refl.ised receipts of sale, refused valid deed, no title policy, theft of title
policy paid money of $3,300.00 by Defendants & Counsel Choice, no due process, No U.S. &
Texas Constitutional Rights, violate HIPPA Laws, Conspiracy to defraud as Professional Scam
Manager & Agents, Frauds, Probable Causes for this Lawsuit PENDING & APPEALABLE
Filed May 19, 2008 in Collin County Courts, No Final Order, moved to U.S. Northern District
Court, no hearings, no proper jurisdiction, no fact witnesses, all denied court filings, denied
Medical Care, Refused all Evidence, Refused Court Record for timely briefing, false claims to
silence, reported to Department of Justice, informed to refile in U.S. Eastern District Court, no
service of process, no summons, no examination of evidence, extort money to Appeal, Refused
Recusal, tampered with Court records, etc. pending before named Defendant Court of Appeals;
Time Frame —3,642 Days, 9 years, 11 Months & 20 Days, still no fairness, no due process, no
valid lawsuit, no jury trial, no Justice, “Bad Faith Intent,” Bad Choices etc. (Costs 0)
                                                                             ,




U) Attorney Lennic Bollinger, Ct al & Wormington & Bollinper Law Firm, et al:

Lawsuit # I   -   Fraud Advertising, Fraud Representations, Ignored Statute of Limitations &

Expired as Wrongful Death Case File is held & expired, Returned unexamined, no

communications, lost rights for being drugged & beaten to death losing 46 pounds in 6 weeks as

starved, Medicare Frauds, Bollinger et al held file from June 2015 to Nov.2015 knowing Statute


                                                         /0.
of Limitations ended Sept. 24, 2015, falsely claims trustee, next of kin & daughter has no rights to

seek counsel for representation of father’s wrongful death, personal injuries, abandoned, etc., while

Defendants never inspected any documents in the demanded case file for months & kept;

Lawsuit #2   —   Fraud Representations, filed in wrong court that lacks jurisdiction, files incomplete

& incorrect pleadings, refuses all corrects, lies about service of process time & place, refuses

Mediation Orders, refuses to add all pleadings stated claims of Assault, theft of property, damages

to home, loss of 5 months of rent, fraud misrepresentations, con man scam, scheme & lies of “bad

faith” intent & premeditation, driving drunk after 6 months jail time incarceration with fines &

•fraudulent used to stay as renter upstairs in home to take advantage of me, while making threats,

etc., both lawsuits represented by Attorney Bollinger & Wormington & Bollinger, et al Law Firm,

who withdrew days before jury trial, no jury trial due to lack ofjurisdiction, no signed Order

causing no Appeal resulting in fraudulent Attorneys fees & “void judgments” to be re-sued, while

multiple Judges claimed I had “good evidence” to win injury trial & reported criminal charges;

This lawsuit was by bad choices of Defendants Bollinger & Law Firm & Defendant Schroeder,

who he appeared to have a fondness for in representation & wanted me to settle this $13,200.00

lawsuit & Assault for just $200.00. This above lawsuit is the result of the “legal malpractice” of

Defendants Attorney Bollinger & Wormington & Bollinger Law Firm that is still Bad Choices &

Probable Causes, to Sue, not frivolous lawsuits or Adverse Orders; PENDING & APPEALABLE

Time Frame    —   194 days, OR 6 months & 12 days for this lawsuit does not justify any costs

75) 1 know the above lawsuits A to D of my own personal knowledge from 1996 to the present

day of this current filing & any other lawsuits claimed by Conspirators Attorney Carrie Phaneut

Attorney Mahony & their respective Law Firms are totally false, Obstruction of Justice & Fraud

Upon The Courts by commit Perjury as stated in their Court filings & deliberate acts by dates;


                                                        //.
76) 1 know for a fact there is no Adverse Orders as required under Civil Practice & Remedies

Code Chapter 11 to apply to any “vexatious litigant” Orders that are not supported & prejudicial;

77) May 14, 2018 Judge Jay Bender signed the Order to this lawsuit on the false “vexatious litigant

claim as final judgment & charges all cost to Plaintiff as an in forma pauperis on an Obstruction

of Justice & “Fraud Upon the Courts” to protect the Attorneys & himself in this lawsuit for all

corruption, in less than 1 hour notice of the suit against all participants in this judicial conspiracy

as an attempt to silence Plaintiff, Realtor & Appellant taking advantage of her health conditions;

78) Appellant is requesting that this Court Record Cause No. 006-02654-2017 be examined &

considered for the Writ of Mandamus & this Appeal as requested from the lower Court with

Affidavit of In Forma Pauperis submitted for complete court record, filings, exhibits & evidence

79) Court Record contains Sworn Affidavits, Court Filings, Evidence, Accounting of Attorneys

Fees, during Conspiracy, Collusion & Cover Up to “Obstruct Justice & commit “Frauds Upon

Courts, No Jurisdiction, Discriminations, Exparte Communications, Trickery, No Due Process,

Bias, Prejudice, Retaliation, Civil Liberties, Taints & Constitutional Rights violated & denied;

   RELIEF SOUGHT & OTHER VIOLATIONS OF RULES & LAWS UNFAIRLY &
                             MISCARRAGES OF JUSTICE
    80) Reversal of All Orders, Costs & “Vexatious Litigant” claims, Service of all named

Defendants, Move lawsuit to proper jurisdiction with a Judge who is qualified as unbiased trier

of fact, enforcement of all rules, laws, due process & all U.S. & Texas Constitutional Rights.

Costs of all duplicate bills to Medicare as liable & cost for interference in medical care, pain,

suffering, conspiracy, threats, loss of privacy, Civil Right & Liberties liabilities & payment of all

Court Costs by Appellees for violations committed causing this Appeal as applicable rights. This

includes pain, suffering, personal injuries caused to Appellant, Realtor, Plaintiff& no Medical

Stay as “protected class” Disabled American with Federal Court Ordered Disabilities. Medically

out & unavailable all June, 2018 & all July, 2018, so no dirty tricks, no demands & no responses.
  OTHER VIOLATIONS OF RULES & LAWS UNFAIRLY & MISCARAGES OF JUSTICE:
[J]udges must be able to rule in accordance with the law which they believe applies to the case
before them, free from extraneous considerations of punishment or reward. This is the central
value ofjudicial independence. That value is threatened when ajudge confronted with a choice
of how to rule-and judges are confronted with scores of such choices every day-must ask not
“which is the best choice under the law as I understand it,” but “which is the choice least likely to
result in judicial discipline?”
On the other hand, the code ofjudicial conduct does require ajudge to “respect and comply with
the law,’ 4 to “be faithifil to the law and maintain professional competence in it,” 5 and to
“accord to every person who has a legal interest in a proceeding, or that person’s lawyer, the right
to be heard according to law.” 6 Moreover, it would be incongruous if the principle “ignorance of
the law is no excuse” applies to everyone but those charged with interpreting and applying the
law to others. Thus, while mere legal error does not constitute misconduct, “[jJudicial conduct
creating the need for disciplinary action can grow from the same root as judicial conduct creating
                                .   .‘
potential appellate review. .       This article will review both cases in which a finding of
misconduct was based on legal error and cases in which legal error was not sanctioned to
describe the “something more” that transforms legal error into judicial misconduct.
The possibility of an appellate remedy for a particular judicial act, therefore, does not
automatically and necessarily divest the judicial discipline authority ofjurisdiction to review the
same conduct
Judicial independence requires a judge to commit to following constitution, statutes, common
law principles & precedent without intrusion from or intruding upon branches of government.
Judicial discipline for legal error can often result in removal but may simply lead to a reprimand,
censure, or suspension.
Remarks imply a bias, that is, a preconception or predetermined point of view about the case,
parties or issues before the court & judge that could impugn the impartiality and open-minded
ness necessary to make correct and sound determinations in the application of the law.

Noting that ajudge “may comment on the law & even express disapproval of the law, as long as
his or her fairness & impartiality are not compromised,”

If ajudge fails to exercise judicial discretion, “mere legal error” rule is not a defense to a charge
of misconduct based on resulting decision. Such a decision is not entitled to protection ofjudicial
independence principles. The reasonable judge of our standard must be reasonable both in
prudently exercising his judicial powers & in maintaining his professional competence.
Although there are cases in which misconduct has been found based on one erroneous decision,
most cases in which judicial error was elevated to level ofjudicial misconduct involved more
than 1 example of legal error & pattern is one of identified exceptions to “mere legal error” rule.

Presence of bad faith can render an exercise of legal judgment judicial misconduct. “Bad faith”
in this context means “acts within the lawifil power of ajudge which nevertheless are committed



                                                        /3.
for a corrupt purpose, i.e., for any purpose other than the faithful discharge ofjudicial duties.
“Even just a single error can lead to a finding of misconduct if judge was acting in “bad faith”
or intentionally failed to follow the law,” as in this lawsuit.
If a judge acts out of pique or to exact revenge, judge’s decision loses protection of ‘mere legal
error” rule with conspiracy, frauds, bias, prejudice, obstruction ofjustice & fraud upon courts,
schemes, no jurisdiction, retaliation, criminal acts, no judicial duties & no immunities exist. An
intentional failure to follow the law, even with a benign motive, constitutes bad faith and
consequently judicial misconduct
“Egregious” legal errors have been identified as a type of error that justifies disciplinary as well
as appellate review. 132 “Egregious” implies something different than bad faith or a pattern of
error as those are listed as separate grounds for departing from the mere legal error rule.
Although “egregious” is a subjective term, the most obvious example of an egregious error is a
denial of constitutional rights.
Findings ofjudicial misconduct have also been made where ajudge conducted a single civil case
in a manner that departed completely from the usual procedures required by adversary system.
Darlene C. Balistred-Amrhein was stripped of right to notice and her right to be heard, ADA
accommodations, Civil Liberties & U.S. Constitutional Rights & Applicable law totally ignored.
Although courts & commissions are generally reluctant to second guess ajudge’s decision to
control the courtroom through use of contempt power, failure to adhere to proper procedures
when exercising contempt power is cognizable in judicial discipline process given liberty
interests at stake. Darlene C. Balistreri-Amrhein never met Judges as exparte with attorneys only.
“In the absence of fraud, corrupt motive or bad faith, the Commission shall not take action
against ajudge for making findings of fact, reaching a legal conclusion or applying law as he
understands it. Claims of error shall be considered only in appeals from court proceedings.”
The rule allows for protection ofjudicial independence & many exceptions allow commissions
& reviewing courts to hold judges accountable for decisions that are clearly contrary to law, that
were reached without following procedures that confer legitimacy & credence upon judicial
actions, that represent an exercise of discretion motivated by bad faith, or that reflect repeated
legal error cannot be attributed to an honest mistake. (No jurisdiction, denied rights & frauds.)
Obstruction of justice is criminal offense of interfering with (I) administration or process of
 law, (2) withholding material information or false testimony, or (3) harming or intimidating a
juror. witness, party. or officer(s) of law.

The Crime of Obstruction of Justice generally includes crimes committed by judges, prosecutors,
attorneys, general. & elected officials. It’s considered misfeasance, malfeasance or nonfeasance
in conduct of the office. However, prosecutors & attorneys commit obstruction ofjustice when
they fail to prosecute judges & other government officials for malfeasance, misfeasance or
nonfeasance in oflice. (Crimes have consequences & no one is above or below the law!)
Obstruction charges are laid when it is discovered non-suspect person has lied to investigating
officers. Obstruction charges can also be laid if a person alters or destroys physical evidence,
even ifs/he was under no compulsion to produce such evidence, at any time. Obstruction of’
justice is a broad concept that extends to any effort to prevent execution of lawful process or the
administration of justice in either a criminal or civil matter as in this lawsuit.

Obstructive conduct also includes intimidation o[’potential witnesses or retaliation against actual
witnesses, preparation of false testimony or other evidence, or interference with jurors or other
court personnel. The purpose of criminal obstruction statutes is to protect the integrity of legal
proceedings & at same time, protect those individuals who participate in such proceedings.

Fraud on the Court, or Fraud upon the Court, is where a material misrepresentation has been
made to the court. or by the court itself. The main requirement is that the impartiality of the court
has been so disrupted that it can’t perform its tasks without bias or prejudice as in this lawsuit.

Some examples of fraud on the court include:

    •   Fraud in service of court summons (such as withholding a court summons from a party)
    •   Corruption or influence of a court member or oflicial
    •   Judicial fraud
    •   Intentionally failing to inform the parties of necessary appointments or requirements, in
        efforts to obstruct the judicial process
    •   “Unconscionable” schemes to deceive or make misrepresentations through court system

Fraud on the court only involves court officials or officers of the court, such as judges or court-
appointed attorneys. The fraud must be directed at the judicial machinery” itself.

Fraud on the court is one of the most serious violations that can occur in a court of law. If fraud
on the court occurs, the effect is that the entire case is voided or cancelled. Any ruling or
judgment that the court has issued will be void. The case will usually need to be retried with
different court officials, often in an entirely different venue.

For official(s) who acted in fraud upon the court, they may very well be required to step down
from their position & may even be subjected to criminal consequences like a fine or jail time. It
could result in other serious consequences, such as an attorney(s) being disbarred, or a judge
being removed from service.

If a court official is found to be biased or prejudiced even before fraud occurs, they are required
to excuse themselves from the case, & different official must be appointed. In some jurisdictions.
a trial tainted by fraud on the court will be vacated or set aside for a certain time period (such as
two years), to be “reopened” at a later date. Fraud on the court can be devastating, especially for
a party that may be waiting to receive relief from the court.

Fraud on the court should embrace only that species of fraud which does or attempts to. subvert
the integrity of the court itself, or is a fraud perpetrated by officers of the court ) (citation
omitted); Kerwit Med. Prods., Inc. v. N. & H. Instruments, Inc., 616 F.2d 833, 837 (11th Cir.


                                                     ‘s-i
1980). Fraud on the court must involve an unconscionable plan or scheme which is designed to
improperly influence the court in its decision          Davenport RecyclingAssocs. r. CLR.. 220
F.3d 1255, 1262 (11th Cir. 2000) (alleged fraud on tax court). â€wlt has been found only in those
instances where the fraud vitiates the court’s ability to reach an impartial disposition of the case
before it, there was fraud: there was fraud on the court; and there was a conspiracy t defraud.
This fraud was intentional. The fraud was perpetrated by officers of the court. Herring, 424
P.3d at 386. A judge is an officer of the court, as are all members of the Bar. A federal judge is a
federal judicial officer, paid by the federal government to act impartially and lawftilly. Ajudge is
not the court. People ; Zajk. 88 Ill.App.3d 477, 410 N.E.2d 626(1980). Chief Justice John
Marshall acknowledged that a court may grant relief from judgment where a new matter “clearly
proves it to be against conscience to execute a judgment, and of which the injured party could
not have availed himself before judgment. Marhie Ins. (‘o. ofAlexandria v. Hodgson, 11 U.s.
(7 Cranch) 332, 336 (1813). lie further emphasized that an Article Ill court can grant relief
where “equity of the applicant [is] free from doubt,” and where ajudgment “would be against
conscience/or /1w peiwon 11110 has obtained i/to avail himself” Id. at 337 (emphasis supplied).
Federal Rules of Civil Procedure 60(b) and 60(d) as well as independent actions in equity may
all be used to seek to vacate orders and judgments due to fraud upon the courts.One of the
essential elements of an independent action in equity is a showing of the absence of any adequate
remedy at law. Bankers Mortgage (‘a. v. United States, 423 F.2d 73, 79 (5th Cir. 1970). The
Supreme Court has further noted that an independent action in equity should be available only to
prevent a grave miscarriage ofjustice. United States v. Beggedj’, 524 U.S. 38,47(1998). The
absence of any adequate remedy at law. In re Macline Israel, Inc.. 48 F. App’x 859, 863 n.2 (3d
Cir. 2002) (quoting Nat’l Stir. Co. ofN.Y. v. State Bank of Humboldt, 120 F. 593. 599 (8th Cir.
1903)). “[A]n independent equitable action for relief from judgment may only be employed to
prevent manifest injustice.” Id. at 863. Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322
U.S. 238 (1944), and United States v. Beggerly, 524 U.S. 38 (1998), this Court’s leading recent
discussions of fraud upon the court.

Darlene C. Balistreri-Amrhcin has experienced all as stated above, crimes, illegal acts & “void
judgments” by Judges Jay Bender, Dan Wilson, Mary Murphy, all named Attorneys within this
lawsuit for this case, Scams, Scheme of Conspiracy, Frauds, Obstruction of Justice & Fraud
 Upon Courts, without applications of rules, civil liberties, rights & laws. With all stated claims &
merits of this lawsuit it is obvious that trickery, illegal & unethical tactics must be used with no
defense to dismiss this court filed lawsuit, which the judges on in on to protect unethical &
criminal acts of these Attorneys in violation of Professional Code of Conduct, CCBE & Canon
 Rules violated. The attorneys were knowing participants in fraud on the court. Bogus
documents placed into record. Lies told under oath in affidavits & in various filings with courts,
& schemes concocted to attempt to cover-up certain falsehoods. Attorneys involved & promoted
which needs to be reversed, heard before un bias trier of fact, proper jurisdiction, all Defendants
“service of process” to be a valid lawsuit with fair & just outcome by Rules, Laws, Civil Rights,
 United States & Texas Constitutions, as disabled person “protected class” with 5 surgeons letters
of Medical Stay, medical restrictions denied ADA in this Court by all Court named Defendants,
Judges, Attorneys, Law Firms, Respondents, Appellees associated to this lawsuit & all Appeals


                                                 /4.
                                 IN CONCLUSION & PRAYER

81) Appellant, Realtor, Plaintiff prays for smooth surgery & recovery as the neck is opened to

spine & some bone is removed to free up nerves & spinal column, which requires medical

restrictions, braces, therapy & bone growth stimulations with constant medical attention as

elderly diabetic “high risk,” so peace & no worries is what is needed with good care. Appellant,

Realtor, Plaintiff prays this last docket statement is correct as can’t do another. Appellant,

Realtor, Plaintiffs prays the Courts, Judges, Justices & Attorneys I Defendants understand the

gravity of these circumstances & if thought is we are off the hook if she dies, guess again, as you

have become more liable as my family & estate will sue for all liabilities caused for wrongful

death with Ethical Attorneys. Merits of this lawsuit requires “due process” by Rights & Rule of

Laws. It is no wonder there is no defenses & no one wants to receive “service of process,”

refusing citations / summons, so used FRAUDS to stop this lawsuit! Denied “service of process”

is apart of Writ of Mandamus & this Appeal as Docketed for Conspiracy, Cover Up, Collusion,

“Obstruction of Justice” & Fraud Upon Courts As Reported to authorities, so it appears Writ of

Mandamus should be decided first to reverse false “vexatious litigant” fraud Order & costs to see

if an Appeal is necessary to decide other legal matters. Appellant is not available for Oral

Argument at this time. The Final Order is invalid, incomplete, conspiracy, cover up, Obstruction

of Justice, Fraud Upon Courts & illegal with no proper jurisdiction.

Appellant prays for fairness, due process, unbiased triers of fact as mailer of laws. rules under
colour of Laws & enforcement of all existing Laws, Liberties & Rights, no “conflicts of
 interest,” bias, prejudice, unfair advantages, retaliations, no jurisdiction & unenforceable “void
judgments” in this lawsuit as this is a Prime Lawsuit of Corruption, Treason War Against United
States Constitution, Disgraceful Misconduct Against Congress, Litigants, Disabled, Indigent, No
 Due Process, United States & Te        Judicial Systems! (Medical Exhibits A to F Attach
May 28, 2018
                                                                                                      C



Respectfully submitted,       Darlene C. Balistreri-Amrhein, Appellant, Realtor, Plai

                                                                                s7
2018-03-07 11:13 rexas Back Institute                             9726035068      >>        972-547 0448 P. 2/15




        • Texas Back Institute
        February 6,2012
        Re: Darlene Amthein

        To: Whom n:May Concern,

                                                               ated on 1126/18 sccondazy to cervical
        Ms. Darlene Amthein is a 7lyr old female Who was rvaln
                                                             thy, M9?.3 1 osseous stenosis of neural
        and lumbar related diagnoses: M47i2 cervical myelooa                                  of
                                                                            . atd M99.33 Osseous stenosis
        canai of cervical region, M43A6 hnnbarspondylolisthesis
                                                                             surgIcal interven&n as they are
        neural canal of lumbarregion. These diagnoses do require ybcandnence and setniinn, in
                                                                  so! rzth
        currently thtthig hodfljcfficcHan n&h comp)
                                                                   dination which can pose ateatfor somebody
        additIon to increasIng diffidulty with gait and coor
                                                                  adtomodi’ her daily aethifleg sbaIs cunentiy
        with a diagnosis of cervical myeiopathy. Pthas]i cen5cal ithopatby with aposteñorspin&
                                                    address her
        ambulatin2 with a cane. FIrst. i would surgery is medicaflynecessazy in order to correct the
        fusion from C3-4 with l3minectomy; this                 vertD  bral smbfliw. Then. I’d need m address her
                             ical stcuo sis whil e pwv    iding
        level of severe cerv                                                                          oximately 6
                                                               i post op disabilitytimewill be appr
        lumbar issues with an open 360 L4-SLHertota                                                         her
                                                                      necessary in orderThr us to evaluate her
                         rativ ely1 Rou  dne  follo  w us    will be
        months post-ope                                                                      urgent work up ss
              i to work statu s closerto  that 6 mon    th vast-op marker. Pt did require        thatmore
        remn                                                  conmctiny offices in the events
                         daffn  it1y deter  iorad  . Plea  se                                             is 972-
        symptoms have
                                      in the  even  ts that  c]arl ficad ou is needea. Ourphone number
        information is necessary or
                                                     160.
        608-5000; our fax numberis 97240S-5


        RepeCthtJ




        Rajesh a Arak%M.D
 Texas Back Institute
February23, 2018
Re: Darlene Amrhein

To: Whom It May Concea

                                                                           ated on 1/26/18 secondaiy to cervical
Ms. Darlene Amrhein is a llyr old female who was evalu
                                                                         thy, $Q31 osseous stenosis of neural
and lumbar related diagnoses: M47J2 cervical rnyelopa
                                                                             and M99.33 osseous stenosis of
        of cervical region, M43J6 lumbar spondylolisthesis,
                                                                        ire surgical intervention as they are
neural canal oflumbar regIon. These diagnoses do requ zyincon±Iaence a drefention, in
                                                            plaints of udna
cinrently afiècüng bodily fimcfion with com
                                                                  dinafiouwbich caxtpose atbreat for somebody
addition to increasing difficulty with gait and coor
                                                                bad to modifyher daily aedvities; she is currently
with a diagnosis of cervical myelopathy. Pthas
                                                                   cervical myelopathy with a postedor spinal
ambulating with a cane. First, I would address her
                                                                    medically necessary in order to correct the
fusion from C34 with laminectomy this surgery is
                                                                       bral stability. Then, r d need to address
                                                                                                                  her
                  re cerv  ical steno  sis  whil e  pwv   iding  verte
level of seve                                                                                           oximately 6
       ar  issue  s  with  an  open   360   TA-S   i. Hertotalpost op disabffitrlime.wfllbe appr
lumb                                                                                                       ateher
                                                        ups will be necessaq in order forts to evalu
mouths post-operatively. Routine follow                                                            nt work  up as her
      n  to  work    statu s close  r to that  6 mon    th post-op marker. Pt did require urge
retur                                                                                          as she cannot
                                                      Currently, pt is to rewthn off work
symptoms have definitely deteriorated.                                                                  pahtology Pt
              her   usua l work   dutie  s  seco ndar  y to the severity of her cervical and lumbar
com   plete                                                                              ical intervention and
   to rema    in  off work    in light  of  the fact that we are prepaiing for surg                       se keep pt
is                                                             lead towards further deterioration. Plea
                       coul  d exac  erba  te her pain    and
 continued work                                                                                       ssary orinthe
        work    . Plea  se  cont act  my   offic es  in the events thatmore iuibrmaEon is nece           ber is 972-
 off of                                                     e number is 972-608-5000; oi fx
                                                                                                    num
events    that clarification is needeth Our phon
608.5160.



Respecthul*
                  F   p°J




Rajesh G. Ajakal, MD.
2018-03-27 12:35 Texas Back Institute                         9726085068     >>        972 547 0448 P. iii



                                               F4
         Texas Back Institute
        March 27, 2018

        Re: Darlene Amrhein

        To: Whom It May Concern,

        Ms. Darlene Amrhein is a patient of mine who is scheduled to undergo a Posterior Cervical
        Fusion from C3-4 with Laminectomy and Allografi on 4/26/18; no court work is to be done at
        that time. Currently, pt is to remain off work as she cannot complete her usual work duties
        secondary to the severity of her cervical and lumbar pahtology; Pt S to remain off work in light
        of the fact that we arc preparing for surgical intezvention and continued work could exacerbate
        her pain and lead towards further deterioration, Please keep pt off of work. Please contact my
        offices in the cvcnts that more information is necessary or in the events that clarification is
        needed. Our phone number is 972-608-5000; our fax number is 972-608-5160,

        Resp


       Rajesh 0. Arakal, M.D.
                                                                                       .--


                                                                            -




                                -




                                           :itute                   9726085068       >>        972 547 0448 P ‘Vi
2018-04-10 15:41 Texas Back I                                                                         (Ufl5
                                                                                             1/D”



         Texas Back InstitutC
        April10, 2018
        Re: Darlene Amrhein

        To: Whom It May Concern,
                                               BILITY TO WORK.
        THIS IS A REPEATED NOTIFICATION OF INA
                                                              is scheduled to undergo a Posterior Cervical
        Ms. Darlene Amrhein is a patient of mine who                                                             at
        Fusion from C3-4 with Laminectomy and All
                                                             ograft on 4/16/18; no court work is to be done
                                                                                                 work   duties
                                                         k as she cannot complete her usual
        that time. Cunently, Pt IS to remain off wor                                                           light
        secondary to the severity of her cervical and
                                                            lumbar pahtology ptis to remain off work in
                                                                                             k coul  d exac erba  te
        of the fact that we are preparing for surg
                                                      ical intervention and continued    wur
                                                                                                       w  the
                                                          ion. Please keep Pt off of work and revie
        her pain and lead towards further deteriorat                                       offic es in the events
                                                           statement P]ease contact my
        multitude of prior letters which support this                                                  phon e
                    info rma tion is nece ssary or in the  events that clalification is needed. Our
        that  more
                                                        is 972-608-5 160.
        number is 972-608-5000; our fax number

         Respectfuf%


         Rjesh G Arakal. M.D.




                                                                                                              e        ,..,-
                            ‘TL, Texas Heafth
                            (d Physicians Group
                               TEXAS CENTER FOR JOINT
                                   REPLACEMENT
                                 6020 West Parker Rd
                                      Suite 470
                                 Piano TX 75093-8338
                                 Phone: 972-608-8868
                                  Fax: 972-608-0366


Date: 5/9/2018                                                Roger H. Emerson, Jr., MD
                                                              Richard D. Reitman, MD
                                                              Kwame Ennin, MD
                                                              Karim Elsharkawy. MD

TO WHOM IT MAY CONCERN

RE: RETURN TO WORK STATUS
                                                                  under my care. She will be
This letter is to certify That Darlene Carol Amrhein is a patient
                                                             of the right knee. My request
undergoing surgery with me due to internal derangement
                                                                      ns, please give our
to have her off of work until further notice, If you have any questio
office a phone call.


Sincerely,




Dr. Reitman
                                                                                                                                  Page 1 of4



                                                                                                       ..L T3aylorScorr&\Xfhirc
AFTER VISIT SUMMARY                                                                           --        ‘1 HLrHtExasp;4ovIt?’eIuetcot1.;
Darlene C. Amrhein         DaB: 7/18/1946
                       j 5/24/2018 3:15 PM                       9   BAYLOR SCOTT & WHITE LEGACY HEART CENTER 469-800-6300

                                                                                        Cr-




Instructions           from David A Schwartz, MD                                              TodayTs Visit
 •
 •
     Discontinue order for myocardial PET scan.
     Instead, schedule dobutamine echocardiogram, next available.
                                                                                               ()             You saw David A Schwartz,
                                                                                                              MD on Thursday May 24,
                                                                                                              2018. The following issues
 •   Follow-up appointment in 3 months.
                                                                                                              were addressed:
 •   Cardiac risk for surgery to be determined as a result of the
                                                                                               •       Heart murmur
     dobutamine echocardiogram.
                                                                                               •       Bifascicular block
                                                                                               •       Dyspnea on exertion
          Return in about 3 months                                                             •       Dyslipidemia associated with type 2
          (around 8/24/2018).                                                                          diabetes mellitus (HCC)
                                                                                               •       Type 2 diabetes mellitus without
                                                                                                       complication, with long-term current
                                                                                                       use of insulin (HCC)
Whats Next
You currently have no upcoming appointments scheduled.                                                       Blood             BMI
                                                                                                       0     Pressure          38 55
                                                                                                             120/72
a Preventive Care                                                                                  IZiSi Weight           P1   Height
Topic     ——   -   —
                                                                 -
                                                                       Due
                                                                       -
                                                                            ---
                                                                                                   204                    1Jj 61’
Aic                                                                    07/18/1946
                                                                                                                          n    Oxygen
                                                                       07/18/1946                          li Pulse
Hepatitis C Screening for Baby Boomers                                                             ‘

                                                                                                   \\      1/ 81               Saturation
Diabetic Foot Exam                                                     07/18/1956                                              95%
Diabetic Eye Exam           --       -
                                                                       07/18/1956   -




Urine Microalbumin                       -       -   —
                                                                       07/18/1956
                                                                       07/18/1958
Mood Screen
Medicare Weilness Visit                                                07/18/1964
tetanus Booster Vaccines                     -
                                                                       07/18/1965
Lipid Screening                                                        07/18/1986
Colorectal Cancer Screening: Colonoscopy                               07/18/1996
                                                                       07/18/2006
Zoster Vaccine         --
                                                 --




                                                                       07/18/2011
Osteoporosis Screening           -       -               -   -




                                                                       07/18/2011
Pneurnococcal Vaccines (1 of 2 PCV13)-




Breast Cancer Screening                                                06/01/2018
Seasonal tnfluenza Vaccine (Season Ended)                              10/01/2018


                                                                                                             \i BSWFIealtb

 Allergies as of 5/24/2018                                                                         Our records indicate that you have
 Todinated Contrast- Oral And Iv Dye                                                               declined MyBSWHealth signup. If you
 Levofloxacin                                                                                      would like to sign up for
 Prednisone                                                                                        MyBSWHealth, please call 855-691-
                                                                                                   0180 to obtain an activation code.
                                                                             p
                                                             Printed at 5/24/18 4:04 PM                                              Page 1 of4
 Darlene C. Amrhein (MRN: 7495726)
                                VERIFICATION I AFFIDAVIT

                                     No. 05-18-00567-CV


STATE OF TEXAS
COUNTY OF COLLIN
BEFORE ME, the undersigned Appellant Darlene C. Balistreri-Amrhein, who swore in
her capacity & indivIdually on her sworn oath, deposed and said she prepared and signed
Appellant’s Second Docket Statement, Civil Docket Statement & Attached Affidavit.

This information as referenced and stated within is true and correct and of Darlene C.
Balistreri-Amrhein’s own personal knowledge to the best of her ability & documented.
This state and or federal filing is for purpose of “due process,” fairness, “due process” &
Justice under State and Federal Laws & presented in applicable Courts attached as sited
for consideration of this Court filing.



                                               ie.
                                             Darlene C. Balistreri-Amrhein, Appellant, Pro Se


SUBSCRIBED AND SWORN TOME, BEFORE ME: ON                          5)%g           ,2018to
certify which witness my hand and official seal.
                                                     fl4AMCth         frfrrCkc/)
                                                      Notary Public of Texas (Printed Name)
SEAL:
                            MYCOnThSSInEX*CS
                                                   ‘Z14k 1kaut4
                                                       Notary Public of Texas (Signature)


Commission Expires     /o   .




                                                   /g.
                                     Certificate of Service
A true and correct and copy of Appellant’s Second Docket Statement has been served by
certified mail through United States Post Office on or about May 28, 2018 to following:
Court of Appeals Fifth District Court, et al      (Appeal No. 05-18-00567-CV)
600 Commerce Street, Suite # 200
Dallas, TX. 75202-465 8                         Certified Mail 7016 1970 0001 1779 9900


Judge Jay Bender & County Court at Law No. 6, et al
Russell A. Steindam Courts Building,
2100 Bloomdale Road, Suite 30354
Collin County, Texas 75071                        Certified #7016 1970 0001 1779 9917



Cobb, Martinez, Woodland, Attorneys Elflch, Phaneuf. et al, Attorney Lennie Bollinger, W&B
Law Firm, et a]
1700 Pacific Aye, Suite #3100
Dallas, TX. 75201                      Certified Mail 701619700001 17799924


United States Easlem District Court, Judges Nowak & Mazzant, et al
7940 Preston Road. Room 101
PIano, Texas 75024                      Certified Mail 7016 1970 0001 1779 9931


Muskat, Mahony, Devine, Grnft et al & Prosperity Bank, et al
1201 Louisiana Street, Suite # 850
Houston, TX. 77002                       Certified Mail 701619700001 17799948




Respectfully submitted,    Darlene C. Balisfreri-Amrhein, Appellant, Realtor, Plaintiff, Pro Se

                                                                            t;%
                                                                                      %/2